Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-14, 17-18 and 20-23 are allowed.  All rejections are withdrawn.  The amendments dated 2-11-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 18.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.
	Lee discloses a driving mode button and a device to determine if the two hands are on the steering wheel.  Lee is silent as to adjusting the settings as claimed.  Lee is silent as to “[a] system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.
system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.

 	Williams teaches monitoring a user to determine if the driver is prepared to operate a vehicle or if the operator has no hands on the vehicle. Williams is silent as to “[a] system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.

	The closest prior art is Naboulsi teaches two hands being detected on the steering wheel via a temperature sensor.  
	A traction control can be provided based on the two hands and a stability control.   Naboulsi is silent as to a driving control button as claimed. 
	Naboulsi is silent as to “[a] system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.
	Bennett teaches that the two hands are in continuous contact with the steering wheel for a time.  Bennett is silent as to “[a] system for automatically regulating activation of one or more driving modes of a vehicle, the system comprising:
a steering wheel sensor connected to 
a steering wheel and configured to detect whether 
two hands of a driver are in contact with the steering wheel;
a driving mode button configured to be engaged by the driver to activate 
a driving mode, the driving mode adjusting 
a traction control setting and 
a stability control setting; and
an electronic control unit (ECU) connected to the driving mode button and the steering wheel sensor and configured to:
adjust the traction control setting and 
the stability control setting 
when the driving mode button is engaged by the driver to activate the driving mode and 
when the steering wheel sensor detects that the two hands of the driver are in continuous contact with the steering wheel for a predetermined threshold time, 
indicating that the driver is prepared to operate the vehicle when the driving mode is activated,
prevent adjusting of the traction control setting and the stability control setting when the steering wheel sensor detects that fewer than two hands of the driver are in contact with the steering wheel, and
provide an alert when the activation of the driving mode is prevented”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668